DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21, 25-26, 33-34 and 36-40 (Currently Amended)
Claims 22-24, 27-32 and 35 (Original)
Claims 1-20 (Canceled)

Response to Arguments
Applicant’s amendments and arguments, filed on 07/21/2022, have been fully considered and found persuasive. However, further search has necessitated the new ground(s) of rejection presented in this office action.
 Accordingly, THIS ACTION IS MADE NON-FINAL

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21, 24, 27, 29, 32 and 35 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim (U.S. 2016/0149434, effective filing date 11/24/2014).

Regarding claim 21, Kim (U.S. 2016/0149434) teaches in Fig. 3B and 4D, an apparatus for wireless charging ([0040] [0036] [0035]), comprising: a hand-operated input device (keyboard and touchpad functioning like a mouse of laptop 440) to provide input to a computing device (440); a wireless power transmitting coil (150; [0040]) disposed in the hand-operated input device to generate a magnetic field for wireless charging ([0040] [0035]), wherein the wireless power transmitting coil (150) is disposed in the hand-operating device proximate to where a user’s wrist (user’s wrist wearing a wearable device 210 next to 150; [0040]) is to be positioned when the user (who operates 440) is operating the hand-operated input device; wherein the wireless power transmitting coil (150) is to wirelessly charge a wearable device (210; [0040]) worn by the user (who operates 440 and wears 210; [0040]) while the user is wearing the wearable device (210; [0040]) and operating the hand-operated input device.
Regarding claim 24, Kim teaches the apparatus of claim 21, wherein the wearable device (210; [0040]) is a wrist watch ([0033]).
Regarding claim 27, Kim teaches the apparatus of claim 21, wherein the wireless power transmitting coil (150) is substantially perpendicular to a planar surface (angle between the transmitting coil 150 and the planar surface of receiving coil 350; the planar surface is along with or parallel to the user’s arm and wrist of the user who is operating on 440 and wearing 210 with receiving coil 350; that includes the perpendicular angle when the user’s arm is rotated with respect to keyboard and mouse of 440) upon which the hand-operated input device is configured to operate.
Regarding claim 29, Kim teaches in Fig. 3B and 4D, a method of forming a wireless charging apparatus ([0040] [0036]), the method comprising: disposing a wireless power transmitting coil (150) in a hand-operated input device (keyboard and touchpad functioning like a mouse of laptop 440) at a location proximate to where a user’s wrist (user’s wrist wearing a wearable device 210 next to 150; [0040] [0036]) is to be positioned when the user is operating the hand-operated input device, wherein the hand-operated input device is to provide input to a computing device (440), and wherein the wireless power transmitting coil (150) is to generate a magnetic field ([0040] [0035]) to wirelessly transmit power to a wearable device (210; [0040] [0036]) worn by the user (who operates 440 and wears 210) while the user is wearing the wearable device (210; [0040] [0036]) and operating the hand-operated input device.
Regarding claim 32, Kim teaches the method of claim 29, wherein the wearable device (210; [0040]) is a wrist watch ([0033]).
Regarding claim 35, Kim teaches the method of claim 29, wherein the wireless power transmitting coil (150) is disposed substantially perpendicular to a planar surface (angle between the transmitting coil 150 and the planar surface of receiving coil 350; the planar surface is along with or parallel to the user’s arm and wrist of the user who is operating on 440 and wearing 210 with receiving coil 350; that includes the perpendicular angle when the user’s arm is rotated with respect to keyboard and mouse of 440)  upon which the hand-operated input device is configured to operate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0149434), as applied above in claims 21 and 29.
Regarding claim 25, Kim teaches the apparatus of claim 21. Kim does not explicitly teach (wherein the hand-operated input device comprises) an ergonomic support structure. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common ergonomic support structure into Kim’s, in order to provide a safety for user operation) for supporting a user’s hand or wrist (of the user who operates 440) while operating the hand-operated input device, and wherein the wireless power transmitting coil (150) is disposed in the ergonomic support structure (as explained above).

Regarding claim 33, Kim teaches the method of claim 29. Kim does not explicitly teach (wherein the hand-operated input device comprises) an ergonomic support structure. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common ergonomic support structure into Kim’s, in order to provide a safety for user operation) for supporting a user’s hand or wrist (of the user who operates 440) while operating the hand-operated input device, and wherein disposing the wireless power transmitting coil (150) in the hand-operated input device comprises disposing the wireless power transmitting coil (150) in the ergonomic support structure (as explained above).

Claims 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0149434).
Regarding claim 36, Kim teaches in Fig. 3B and 4D, a hand-operated input device (keyboard and touchpad functioning like a mouse of laptop 440) for providing input to a computing device (440).
Kim does not explicitly teach (wherein the hand-operated input device comprises) an ergonomic support structure. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common ergonomic support structure into Kim’s, in order to provide a safety for user operation for supporting a user’s hand or wrist (of the user who operates 440) while operating the hand-operated input device; and a wireless power transmitting coil (150) disposed in the ergonomic support structure (as explained above) to generate a magnetic field for wireless charging ([0040] [0035]), wherein the wireless power transmitting coil (150) is disposed in the ergonomic support structure (as explained above) at a location proximate to where a user’s wrist (user’s wrist wearing a wearable device 210 next to 150; [0040]; user operates 440) is to be positioned when the user is operating the hand-operated input device; wherein the wireless power transmitting coil (150) is to wirelessly charge a device (210; [0040]) worn by the user (who operates 440 and wears 210; [0040]) while the user is wearing the wearable device (210; [0040]) and operating the hand-operated input device.

Regarding claim 39, Kim teaches the hand-operated input device of claim 36, wherein the wearable device (210; [0040]) is a wrist watch ([0033]).

Claims 22, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0149434), as applied above in claims 21, 29 and 36, and further in view of Jing (CN 101105716A).
Regarding claim 22, Kim teaches the apparatus of claim 29. Kim does not explicitly teach wherein the hand-operated input device is a computer keyboard (comprising coil for generating power).
	Jing (CN 101105716A) teaches the hand-operated input device is a computer keyboard (abstract; keyboard comprising coil for generating electricity and power supply circuit to provide power to another device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer keyboard of Jing’s into Kim’s, in order to provide an external hand-operated input device for a user’s choice. (See Note below for further reference of a wireless computer keyboard including coils for generating electricity).
Note: Yeh (U.S. 2011/0142522) teaches the hand-operated input device is a computer keyboard (abstract, lines 1-3 and 6-7, wireless keyboard including coil(s) for generating electricity). 
Regarding claim 30, Kim teaches the method of claim 29. Kim does not explicitly teach wherein the hand-operated input device is a computer keyboard (comprising coil for generating power).
Jing (CN 101105716A) teaches the hand-operated input device is a computer keyboard (abstract; keyboard comprising coil for generating electricity and power supply circuit to provide power to another device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer keyboard of Jing’s into Kim’s, in order to provide an external hand-operated input device for a user’s choice.
Regarding claim 37, Kim teaches the hand-operated input device of claim 36. Kim does not explicitly teach wherein the hand-operated input device is a computer keyboard (comprising coil for generating power).
Jing (CN 101105716A) teaches the hand-operated input device is a computer keyboard (abstract; keyboard comprising coil for generating electricity and power supply circuit to provide power to another device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer keyboard of Jing’s into Kim’s, in order to provide an external hand-operated input device for a user’s choice.
Claims 23, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0149434), as applied above in claims 21, 29 and 36, and further in view of Liu (CN 201662773 U).
Regarding claim 23, Kim teaches the apparatus of claim 21, wherein the hand-operated input device is a computer touchpad (in the middle portion below keyboard of 440 and between user’s hands that functions like a mouse) but does not teach a mouse.
	However, Liu (CN 201662773 U) teaches wherein the hand-operated input device is a computer mouse (abstract, lines 1-3; mouse comprising an electricity transmission coil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate computer mouse of Liu’s into Kim’s, in order to provide an external hand-operated input device for a user’s choice.
Regarding claim 31, Kim teaches the method of claim 29, wherein the hand-operated input device is a computer touchpad (in the middle portion below keyboard of 440 and between user’s hands that functions like a mouse) but does not teach a mouse.
	However, Liu (CN 201662773 U) teaches wherein the hand-operated input device is a computer mouse (abstract, lines 1-3; mouse comprising an electricity transmission coil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate computer mouse of Liu’s into Kim’s, in order to provide an external hand-operated input device for a user’s choice.
Regarding claim 38, Kim teaches the hand-operated input device of claim 36, wherein the hand-operated input device is a computer touchpad (in the middle portion below keyboard of 440 and between user’s hands that functions like a mouse) but does not teach a mouse.
	However, Liu (CN 201662773 U) teaches wherein the hand-operated input device is a computer mouse (abstract, lines 1-3; mouse comprising an electricity transmission coil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate computer mouse of Liu’s into Kim’s, in order to provide an external hand-operated input device for a user’s choice.
Claims 26, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0149434), as applied above in claims 21, 29 and 36, and further in view of Forsell (U.S. 2010/0217353).
Regarding claim 26, Kim teaches the apparatus of claim 21, wherein the wireless power transmitting coil (150) is disposed at an angle relative to a planar surface (angle between the transmitting coil 150 and the planar surface of receiving coil 350; the planar surface is along with or parallel to the user’s arm and wrist of the user who is operating on 440 and wearing 210 with receiving coil 350; that includes the perpendicular angle when the user’s arm is rotated with respect to keyboard and mouse of 440)  upon which the hand-operated input device is configured to operate.
Kim does not explicitly teach wherein the angle increases magnetic coupling (between the wireless power transmitting coil and the wireless power receiving coil).
Forsell (U.S. 2010/0217353) teaches a medical device where energy transfer efficiency ([0006], lines 1-5; implying increasing magnetic coupling) depends on the distance and relative angle between coils ([0018], lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relative angle between coils of Forsell’s medical device into Kim’s, in order to maximize power transfer ([0006]; Forsell).
Regarding claim 34, Kim teaches the method of claim 29, wherein the wireless power transmitting coil (150) is disposed at an angle relative to a planar surface (angle between the transmitting coil 150 and the planar surface of receiving coil 350; the planar surface is along with or parallel to the user’s arm and wrist of the user who is operating on 440 and wearing 210 with receiving coil 350; that includes the perpendicular angle when the user’s arm is rotated with respect to keyboard and mouse of 440)  upon which the hand-operated input device is configured to operate.
Kim does not explicitly teach wherein the angle increases magnetic coupling (between the wireless power transmitting coil and the wireless power receiving coil).
Forsell (U.S. 2010/0217353) teaches a medical device where energy transfer efficiency ([0006], lines 1-5; implying increasing magnetic coupling) depends on the distance and relative angle between coils ([0018], lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relative angle between coils of Forsell’s medical device into Kim’s, in order to maximize power transfer ([0006]; Forsell).
Regarding claim 40, Kim teaches the hand-operated input device of claim 36, wherein the wireless power transmitting coil (150) is disposed at an angle relative to a planar surface (angle between the transmitting coil 150 and the planar surface of receiving coil 350; the planar surface is along with or parallel to the user’s arm and wrist of the user who is operating on 440 and wearing 210 with receiving coil 350; that includes the perpendicular angle when the user’s arm is rotated with respect to keyboard and mouse of 440)  upon which the hand-operated input device is configured to operate.
Kim does not explicitly teach wherein the angle increases magnetic coupling (between the wireless power transmitting coil and the wireless power receiving coil).
Forsell (U.S. 2010/0217353) teaches a medical device where energy transfer efficiency ([0006], lines 1-5; implying increasing magnetic coupling) depends on the distance and relative angle between coils ([0018], lines 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the relative angle between coils of Forsell’s medical device into Kim’s, in order to maximize power transfer ([0006]; Forsell).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 2016/0149434), as applied above in claim 21, in view of Nichol (U.S. 2015/0117161).
Regarding claim 28, Kim teaches the apparatus of claim 21. Kim does not explicitly teach comprising a controller to receive health data from the wearable device corresponding to the user, wherein the health data comprises a heart rate or temperature of the user monitored (during use of the hand- operated input device).
Nichol (U.S. 2015/0117161) teaches a controller (210, Fig. 2) to receive health data ([0021], lines 4-7) from the wearable device (100, Fig. 2; including power receiving coil 222 for wireless charging [0033], lines 10-14) corresponding to the user (who is wearing 100, Fig. 2), wherein the health data ([0020], lines 1-3) comprises a heart rate (204, Fig. 2) or temperature (208, Fig. 2) of the user monitored. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a controller to receive health data from the wearable device corresponding to the user, wherein the health data comprises a heart rate or temperature of the user monitored of Nichol’s into Kim’s, in order to provide additional electronic device for wireless charged.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 6480372, U.S. 2012/0176317 and U.S. 2015/0130411.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 7, 2022